Parker, J.
(concurring). I vote to affirm the judgment on the second ground stated in the prevailing opinion, viz., that the tender was not kept good; but- am unable to agree that anything shown in the case constituted a “recourse to the collateral” according to the intent and meaning of the stock note relied on.
Judge White authorizes me to say that he shares this view.
For affirmance — The Ci-iiee Justice, Garrison, Swayze, Trenohard, Parker, Bergen, Yoorhees, Minturn, Kalisoit, Yredenburgi-i, Congdon, Wi-iite, Terhune, HepPENHEIMER, JJ. 14.
For reversal — None.